DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12 July 2022 have been fully considered.
The 112(b) rejections below are maintained as Applicant has made no amendments or arguments in order to overcome the rejections.
The 103 rejection of claim 9 is maintained below. Applicant argues that Randall does not disclose threading the first drill segment onto a second drill stem segment to form a drill stem coupling, including actuating a second pair of laterally enclosed gripping jaws to clamp the second drill stem segment while threading the first drill stem segment onto the second drill stem segment. Examiner respectfully disagrees. Randall teaches the threading as claimed in ¶ [0006, 0025] to form drill stem 22 (i.e. drill stem coupling). Randall further teaches the second gripping jaws (62) in the claimed configuration clamping the second drill stem segment while threading the first drill stem segment onto the second drill stem segment (¶ [0022-25]]. The second gripper jaws of Randall are laterally enclosed since they are enclosed on at least one lateral side as shown in Fig. 5. Applicant has not defined what constitute “laterally enclosed.” Therefore, under broadest reasonable interpretation, any form of enclosure on a lateral side of the jaws fulfills the limitation. If applicant desires a narrower interpretation then the structure must be more clearly recited.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, it is unclear if “a vise frame” and “at least one actuating device” referred to in relation to the first gripper are the same or different from the ones referred to in relation to the second gripper.
With respect to claim 1, it is unclear if “a slot” referred to in line 13 is the same as the one referred to in line 12.
With respect to claim 10, it is unclear if “a first drill stem,” “a drill rod magazine,” and “a first pair of gripping jaws” referred to are the same as the ones referred to in claim 9 from which claim 10 depends.
Claims 2, 4-8, and 10 are rejected for depending from a rejected claim.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Randall (US 2014/0151124) in view of Piipponen (US 2010/0307827).
With respect to claim 9: Randall disclose a method of directional drilling, comprising: 
moving a first drill stem segment (80) sideways into a first pair of gripping jaws (64) of a directional drill vise (¶ [0022-25]; Fig. 5; ¶ [0009, 0020, 0022] for make-up and break down); 
actuating the first pair of gripping jaws to clamp the first drill stem segment (¶ [0024-25]); 
screwing a drill head (¶ [0005]) to the first drill stem segment (¶ [0006, 0025]); 
releasing the first pair of gripping jaws (¶ [0024-25]);
threading the first drill stem segment onto a second drill stem segment to form a drill stem (22) coupling (¶ [0006, 0025]), including actuating a second pair of gripping jaws (62) to clamp the second drill stem segment while threading the first drill stem segment onto the second drill stem segment (¶ [0022-25]].
Randall further teaches drill rod magazines are known in the art as a storage location for drill stem segments (¶ [0009-10]). Randall does not explicitly teach the moving of the first frill stem segment involves moving it from a drill rod magazine. Piipponen old and well known in the art to retrieve a drill stem segment from a drill rod magazine (13; ¶ [0044, 0052-53]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the magazine and pipe retrieval system of Piipponen with the invention of Randall since doing so allows the drill rod magazine to perform its intended function of storing drill stem segments until assembled to be deployed downhole.
With respect to claim 10: Piipponen from the combination of Randall and Piipponen further teaches moving a first drill stem segment from a drill rod magazine sideways into a first pair of gripping jaws includes moving the first drill stem segment vertically from the drill rod magazine down into the first pair of gripping jaws (¶ [0052-53]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Randall and Piipponen as applied to claim 9 above, and further in view of Pierce (US 2003/0205411).
With respect to claim 12: The combination of Randall and Piipponen does not explicitly teach actuating the first pair of gripping jaws to clamp the first drill stem segment includes using two actuators with one actuator for each jaw in the first pair of gripping jaws. Pierce teaches a gripper including:
a pair of gripping jaws (32a, 72a; 32b, 72b) located in a vise frame (30); 
at least one actuating device (46, 48) coupled to the pair of gripping jaws (Figs. 5-6); 
a common jaw pivot (38) coupled to both jaws in the pair of gripping jaws (Figs. 5-6);
each jaw in the first pair of gripping jaws is actuated by a separate actuating device (Figs. 5-6; ¶ [0029]).
It would be obvious to one having ordinary skill in the art at the time of filing to substitute the actuator design/configuration design of Pierce for actuator design/configuration of Randall and Piipponen since doing so would perform the same predictable result of gripping a tubular for installation or removal.

Allowable Subject Matter
Claims 1-2 and 4-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTYN A HALL/Primary Examiner, Art Unit 3672